19-13011-jlg   Doc 122   Filed 12/20/19    Entered 12/20/19 12:57:54   Main Document
                                          Pg 1 of 9
         19-13011-jlg                        Doc 122                  Filed 12/20/19                       Entered 12/20/19 12:57:54                                         Main Document
                                                                                                          Pg 2 of 9
In re PONDEROSA-STATE ENERGY, LLC                                                                        Case No. 19-13011
      Debtor                                                                                    Reporting Period: 11/1/2019 - 11/30/2019

                                                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

    Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
    or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
    ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
    The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
    attached for each account. [See MOR-1 (CON’T)]

                                                                                                                                          BANK ACCOUNTS

                                                                                                                                                                                                CURRENT MONTH
                                                                                                                                                          PRE-PETITION Sig   PRE-PETITION WA
                    ACCOUNT NUMBER (LAST 4)                            DIP OPERATING 6610        DIP DISPUTED WI 6629        DIP ROYALTY 6637                                                  ACTUAL (TOTAL OF
                                                                                                                                                            Checking 9516       Federal 5673
                                                                                                                                                                                                ALL ACCOUNTS)

    CASH BEGINNING OF MONTH                                                     57,573.20                            -                          -                        -                 -         57,573.20
    RECEIPTS
    CASH SALES                                                                                                                                                                                               -
    ACCOUNTS RECEIVABLE - PREPETITION                                                                                                                                                                        -

    ACCOUNTS RECEIVABLE - POSTPETITION                                            9,025.28                                                                                                             9,025.28

    LOANS AND ADVANCES                                                                                                                                                                                       -
    SALE OF ASSETS                                                                                                                                                                                           -
    REIMBURSEMENT                                                               13,995.61                                                                                                            13,995.61
    TRANSFERS (FROM PRE-PETITION)                                                                                                                                                                            -
    TRANSFERS (FROM DIP ACCTS)                                                                                                                                                                               -
      TOTAL RECEIPTS                                                            23,020.89                            -                          -                        -                 -         23,020.89
    DISBURSEMENTS
    NET PAYROLL                                                                                                                                                                                              -
    PAYROLL TAXES                                                                                                                                                                                            -
    SALES, USE, & OTHER TAXES                                                                                                                                                                                -
    LEASE OPERATING EXPENSES                                                    31,566.66
    INVENTORY PURCHASES                                                                                                                                                                                      -
    SECURED/ RENTAL/ LEASES                                                     12,951.57                                                                                                            12,951.57
    INSURANCE                                                                                                                                                                                                -
    ADMINISTRATIVE                                                              14,148.83                                                                                                            14,148.83
    SELLING                                                                                                                                                                                                  -
    OTHER (ATTACH LIST)                                                                                                                                                                                      -
    OWNER DRAW *                                                                                                                                                                                             -
    TRANSFERS (TO DIP ACCTS)                                                                                                                                                                                 -
    PROFESSIONAL FEES                                                                                                                                                                                        -
    U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                                              -
    COURT COSTS                                                                                                                                                                                              -
    TOTAL DISBURSEMENTS                                                         58,667.06                            -                          -                        -                 -         58,667.06

    NET CASH FLOW                                                               (35,646.17)                          -                          -                        -                 -         (35,646.17)
    (RECEIPTS LESS DISBURSEMENTS)

    CASH – END OF MONTH                                                         21,927.03                            -                          -                        -                 -         21,927.03
    * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                               THE FOLLOWING SECTION MUST BE COMPLETED
    DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

    TOTAL DISBURSEMENTS                                                                                                             (58,667.06)
      LESS: TRANSFERS TO OTHER DEBTOR IN POSSESSION
                                                                                                                                                    -
    ACCOUNTS
      PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE
                                                                                                                                                    -
    SOURCES (i.e. from escrow accounts)
    TOTAL DISBURSEMENTS FOR CALCULATING U.S.
                                                                                                                                    (58,667.06)
    TRUSTEE QUARTERLY FEES
      19-13011-jlg               Doc 122             Filed 12/20/19              Entered 12/20/19 12:57:54                             Main Document
                                                                                Pg 3 of 9


In re PONDEROSA-STATE ENERGY, LLC                                           Case No. 19-13011
      Debtor                                                       Reporting Period: 11/1/2019 - 11/30/2019

                                                                  BANK RECONCILIATIONS
    Continuation Sheet for MOR-1
    A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
    (Bank account numbers may be redacted to last four numbers.)


                                        DIP OPERATING              DIP DISPUTED WI              DIP ROYALTY             PRE-PETITION Sig PRE-PETITION WA
                                             6610                        6629                        6637                 Checking 9516     Federal 5673
                                      #6610                        #6629                     #6637                      #9516                 #5673
    BALANCE PER                                     21,927.03                           -                          -                      -                    -
    BOOKS

    BANK BALANCE                                    21,927.03                           -                          -                      -                    -
    (+) DEPOSITS IN                                        -                            -                          -                      -                    -
    TRANSIT (ATTACH
    LIST)
    (-) OUTSTANDING                                          -                          -                          -                      -                    -
    CHECKS (ATTACH
    LIST) :
    OTHER (ATTACH                                            -                          -                          -                      -                    -
    EXPLANATION)

    ADJUSTED BANK                                   21,927.03                           -                          -                      -                    -
    BALANCE *
    *"Adjusted Bank Balance" must equal "Balance per Books"


    DEPOSITS IN TRANSIT                          Date                      Amount                       Date                                          Amount




    CHECKS OUTSTANDING                           Ck. #                     Amount                      Ck. #                                          Amount




    OTHER
 19-13011-jlg               Doc 122              Filed 12/20/19      Entered 12/20/19 12:57:54                       Main Document
                                                                    Pg 4 of 9


In re PONDEROSA-STATE ENERGY, LLC                                                                Case No. 19-13011
      Debtor                                                                            Reporting Period: 11/1/2019 - 11/30/2019


                                              STATEMENT OF OPERATIONS (Income Statement)
    The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
    when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                             REVENUES                                             MONTH              CUMULATIVE -FILING TO
                                                                                                                            DATE
    Gross Revenues                                                                                    95,512.80                  124,554.37
    Less: Fees and Taxes withheld                                                                    (27,819.57)                  (37,334.93)
    Net Revenue                                                                                       67,693.23                    87,219.44
    COST OF GOODS SOLD
    Beginning Inventory                                                                               20,020.00                           -
    Ending Inventory *                                                                                        -                           -
    OPERATING EXPENSES
    FIELD LEASE OPERATING EXPENSES                                                                    49,128.75                   93,827.24
    Insurance
    Management Services                                                                                 4,340.00                   9,000.00
    Office Expense                                                                                             -                          -
    Rent and Lease Expense                                                                                    -                           -
    Taxes - Paid from Restricted cash                                                                          -                 204,657.26
    Other
    Total Operating Expenses Before Depreciation                                                      53,468.75                  307,484.50
    Depreciation/Depletion/Amortization                                                                4,258.43                    4,444.78
    Net Profit (Loss) Before Other Income & Expenses                                                   9,966.05                 (224,709.84)
    OTHER INCOME AND EXPENSES
    Interest Income and Bank Fees                                                                         39.33                      255.31
    Interest Expense                                                                                    2,901.75                   9,017.21
    Line of Credit OID fee - for Accrual purposes                                                       1,458.33                   1,458.33
    Lender Legal Fees                                                                                          -                  40,238.84
    Net Profit (Loss) Before Reorganization Items                                                       5,645.30                (275,168.91)
    REORGANIZATION ITEMS
    Professional Fees *                                                                               75,000.00                  190,000.00
    U. S. Trustee Quarterly Fees
    Interest Earned on Accumulated Cash from Chapter 11 (see continuation
    sheet)
    Gain (Loss) from Sale of Equipment
    Other Reorganization Expenses *                                                                   16,329.24                   23,829.24
    Total Reorganization Expenses                                                                     91,329.24                  213,829.24
    Income Taxes
    Net Profit (Loss)                                                                                (85,683.94)                (488,998.15)
    *"Insider" is defined in 11 U.S.C. Section 101(31).
    *estimated expenses
         19-13011-jlg                      Doc 122                  Filed 12/20/19                      Entered 12/20/19 12:57:54                                         Main Document
                                                                                                       Pg 5 of 9

In re PONDEROSA-STATE ENERGY, LLC                                                              Case No. 19-13011
      Debtor                                                                          Reporting Period: 11/1/2019 - 11/30/2019

                                                                             BALANCE SHEET
    The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                     ASSETS                                      BOOK VALUE AT END OF            BOOK VALUE AT END OF                 BOOK VALUE ON
                                                                                  CURRENT REPORTING                PRIOR REPORTING                   PETITION DATE OR
                                                                                        MONTH                           MONTH                          SCHEDULED
    CURRENT ASSETS
    Unrestricted Cash and Equivalents                                                            21,927.03                       57,573.20                       199.49
    Restricted Cash and Cash Equivalents *                                                       52,788.92                       63,839.02                   269,342.15
    Accounts Receivable (Net)                                                                    93,960.35                       23,281.30                    45,270.00
    Notes Receivable
    Inventories                                                                                        -                         20,200.00                      2,000.00
    Prepaid Expenses / Deposits                                                                  29,293.30                       20,141.06                     19,239.00
    Professional Retainers
    Other Current Assets (attach schedule)
    TOTAL CURRENT ASSETS                                                                       197,969.60                      185,034.58                    336,050.64
    PROPERTY & EQUIPMENT
    Real Property and Improvements                                                           1,557,006.53                    1,557,006.53                   1,557,006.53
    Machinery and Equipment
    Furniture, Fixtures and Office Equipment
    Leasehold Improvements
    Vehicles
    Less: Accumulated Depreciation                                                            (167,149.90)                    (162,891.47)                   (162,705.12)
    TOTAL PROPERTY & EQUIPMENT                                                               1,389,856.63                    1,394,115.06                   1,394,301.41
    OTHER ASSETS
    Amounts due from Insiders*
    Asset Retirement Obligations (for GAAP)                                                      18,500.00
    Other Assets (attach schedule)
    TOTAL OTHER ASSETS                                                                          18,500.00                             -                              -
    TOTAL ASSETS                                                                             1,606,326.23                    1,579,149.64                   1,730,352.05

                    LIABILITIES AND OWNER EQUITY                                 BOOK VALUE AT END OF            BOOK VALUE AT END OF                 BOOK VALUE ON
                                                                                  CURRENT REPORTING                PRIOR REPORTING                    PETITION DATE
                                                                                       MONTH                           MONTH
    LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
    Accounts Payable                                                                             60,140.78                       78,911.40
    Taxes Payable (refer to FORM MOR-4)                                                                                                                               -
    Wages Payable
    Notes Payable                                                                                50,000.00                       50,000.00
    Rent / Leases - Building/Equipment
    Secured Debt / Adequate Protection Payments                                                 64,068.08
    Professional Fees                                                                          190,000.00                      115,000.00
    Amounts Due to Insiders*                                                                                                                                          -
    Other Post-petition Liabilities (attach schedule)
    TOTAL POST-PETITION LIABILITIES                                                            364,208.86                      243,911.40                             -
    LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
    Secured Debt                                                                               660,000.00                      670,000.00                    680,000.00
    Asset Retirement Obligations (for GAAP)                                                     18,500.00
    Priority Debt
    Unsecured Debt **                                                                          376,285.87                      348,107.67                    348,107.67
    Other Liabilites
    TOTAL PRE-PETITION LIABILITIES                                                           1,054,785.87                    1,018,107.67                   1,028,107.67
    TOTAL LIABILITIES                                                                        1,418,994.73                    1,262,019.07                   1,028,107.67
    OWNERS' EQUITY
    Capital Stock
    Additional Paid-In Capital
    Partners' Capital Account
    Owner's Equity Account                                                                     878,121.80                      922,236.93                    904,036.93
    Retained Earnings - Pre-Petition                                                          (201,792.15)                    (201,792.15)                   (201,792.15)
    Retained Earnings - Post-petition                                                         (488,998.15)                    (403,314.24)
    Adjustments to Owner Equity (attach schedule)
    Post-petition Contributions (attach schedule)
    NET OWNERS’ EQUITY                                                                         187,331.50                      317,130.54                     702,244.78
    TOTAL LIABILITIES AND OWNERS' EQUITY                                                     1,606,326.23                    1,579,149.61                   1,730,352.45
    *"Insider" is defined in 11 U.S.C. Section 101(31).
    ** The amount reflected is a correction from the amount set forth on the first Monthly Operating Report.
      19-13011-jlg                Doc 122             Filed 12/20/19               Entered 12/20/19 12:57:54                            Main Document
                                                                                  Pg 6 of 9

In re PONDEROSA-STATE ENERGY, LLC                                                                    Case No. 19-13011
      Debtor                                                                                Reporting Period: 11/1/2019 - 11/30/2019

                                                     STATUS OF POST-PETITION TAXES

    The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
    amount should be zero.
    Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
    Attach photocopies of any tax returns filed during the reporting period.

                                                                 Amount
                                                                 Withheld
                                            Beginning             and/or                                                   Check # or
    Federal                                   Tax                Accrued          Amount Paid          Date Paid             EFT        Ending Tax
    Withholding                                              0                0                   0
    FICA-Employee                                            0                0                   0
    FICA-Employer                                            0                0                   0
    Unemployment                                             0                0                   0
    Income                                                   0                0                   0
    Other:_____________                                      0                0                   0
      Total Federal Taxes                                    0                0                   0
    State and Local
    Withholding                                              0                0                   0
    Sales                                                    0                0                   0
    Excise                                                   0                0                   0
    Unemployment                                             0                0                   0
    Real Property                                            0                0                   0
    Personal Property                                        0                0                   0
    Severance Taxes                                          0       1,263.25                     0
     Total State and Local                                   0       1,263.25                     0


    Total Taxes

                                            SUMMARY OF UNPAID POST-PETITION DEBTS

    Attach aged listing of accounts payable.
                                                                                     Number of Days Past Due
                                               Current              0-30               31-60              61-90             Over 91        Total
    Accounts Payable                            60,140.78
    Wages Payable                                        -
    Taxes Payable                                        -
    Rent/Leases-Building                                 -
    Rent/Leases-Equipment                                -
    Secured Debt/Adequate
                                                64,068.08
    Protection Payments
    Professional Fees                          190,000.00
    Amounts Due to Insiders
    DIP Loan                                    50,000.00
    Other:______________
    Total Post-petition Debts                  364,208.86


    Explain how and when the Debtor intends to pay any past due post-petition debts.
  19-13011-jlg               Doc 122           Filed 12/20/19             Entered 12/20/19 12:57:54                     Main Document
                                                                         Pg 7 of 9


In re PONDEROSA-STATE ENERGY, LLC                                                                    Case No. 19-13011
      Debtor                                                                                Reporting Period: 11/1/2019 - 11/30/2019


                                        ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                                Accounts Receivable Reconciliation                                Amount
    Total Accounts Receivable at the beginning of the reporting period                              23,281.30
    Plus: Amounts billed during the period                                                          90,781.62
    Less: Amounts collected during the period                                                      (17,004.50)
    Less: Adjustments                                                                               (3,098.07)
    Total Accounts Receivable at the end of the reporting period                                    93,960.35


    Accounts Receivable Aging                                                  0-30 Days        31-60 Days       61-90 Days   91+ Days   Total
    0 - 30 days old                                                              93,960.35
    31 - 60 days old
    61 - 90 days old
    91+ days old
    Total Accounts Receivable                                                   93,960.35                  -             -          -            -

    Less: Bad Debts (Amount considered uncollectible)                                   -

    Net Accounts Receivable                                                     93,960.35


                                                     TAXES RECONCILIATION AND AGING

    Taxes Payable                                                              0-30 Days                         61-90 Days
                                                                                                31-60 Days                    91+ Days   Total
    0 - 30 days old                                                                523.98
    31 - 60 days old                                                               739.27
    61 - 90 days old
    91+ days old
    Total Taxes Payable                                                           1,263.25
    Total Accounts Payable
  19-13011-jlg                 Doc 122              Filed 12/20/19                  Entered 12/20/19 12:57:54                                     Main Document
                                                                                   Pg 8 of 9


In re PONDEROSA-STATE ENERGY, LLC                                                   Case No. 19-13011
      Debtor                                                               Reporting Period: 11/1/2019 - 11/30/2019


                                                PAYMENTS TO INSIDERS AND PROFESSIONALS

    Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
    Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
    (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                          INSIDERS

                     NAME                        TYPE OF PAYMENT              AMOUNT PAID           TOTAL PAID TO DATE




                                    TOTAL PAYMENTS TO INSIDERS




                                                                              PROFESSIONALS
                                                  DATE OF COURT
                                                     ORDER
                                                   AUTHORIZING                                                                                        TOTAL INCURRED &
                     NAME                           PAYMENT               AMOUNT APPROVED                AMOUNT PAID           TOTAL PAID TO DATE         UNPAID*




                           TOTAL PAYMENTS TO PROFESSIONALS
    * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



             POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                      AND ADEQUATE PROTECTION PAYMENTS

                                                   SCHEDULED
                                                MONTHLY PAYMENT               AMOUNT PAID           TOTAL UNPAID POST-
             NAME OF CREDITOR                         DUE                    DURING MONTH               PETITION


         Washington Federal Bank                            10,000.00                 10,000.00                700,238.84
       Forchelli Deegan Terrana LLP                                -                          -                23,829.24




                                                   TOTAL PAYMENTS                    10,000.00
  19-13011-jlg          Doc 122         Filed 12/20/19         Entered 12/20/19 12:57:54                   Main Document
                                                              Pg 9 of 9


In re PONDEROSA-STATE ENERGY, LLC                                                             Case No. 19-13011
      Debtor                                                                         Reporting Period: 11/1/2019 - 11/30/2019


                                                DEBTOR QUESTIONNAIRE
      Must be completed each month. If the answer to any of the                          Yes                        No
      questions is “Yes”, provide a detailed explanation of each item.
      Attach additional sheets if necessary.
      Have any assets been sold or transferred outside the normal course of                                    NO
  1   business this reporting period?
      Have any funds been disbursed from any account other than a debtor in                                    NO
  2   possession account this reporting period?
      Is the Debtor delinquent in the timely filing of any post-petition tax                                   NO
  3   returns?
      Are workers compensation, general liability or other necessary                                           NO
  4   insurance coverages expired or cancelled, or has the debtor received
      notice of expiration or cancellation of such policies?
                                                                                                               NO
  5 Is the Debtor delinquent in paying any insurance premium payment?
    Have any payments been made on pre-petition liabilities this reporting
  6 period?                                                                    Yes, secured loan payment
    Are any post petition receivables (accounts, notes or loans) due from                                      NO
  7 related parties?
  8 Are any post petition payroll taxes past due?                                                              NO
  9 Are any post petition State or Federal income taxes past due?                                              NO
 10 Are any post petition real estate taxes past due?                                                          NO
 11 Are any other post petition taxes past due?                                                                NO
                                                                                                               NO
 12 Have any pre-petition taxes been paid during this reporting period?
 13 Are any amounts owed to post petition creditors delinquent?                                                NO
 14 Are any wage payments past due?                                                                            NO
    Have any post petition loans been received by the Debtor from any
 15 party?                                                                          Yes, DIP Loans
 16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                  NO
    Is the Debtor delinquent with any court ordered payments to attorneys or                                   NO
 17 other professionals?
    Have the owners or shareholders received any compensation outside of                                       NO
 18 the normal course of business?
